DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 27 February, 2020.
Claims 1 - 262 have been cancelled by a preliminary amendment filed with the application.
Claims 263 – 282 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 263 – 282 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 263, 281 and 282 recite “predicting post-discharge risk” in the preamble; however, the claim recites “determining . . . a predicted outcome associated with the specific surgical procedure”. Examiner cannot determine the metes and bounds of the claims. Post-discharge risk is not the same as an outcome from a surgical procedure. One of ordinary skill in the art would know that a patient requires care after a surgical procedure, even if it involves self-care, and that the quality of that care, and not the procedure itself, may affect the patient’s post-discharge risk. A patient’s risk after being discharged, even if it only related to care provided in the surgical facility, may be affected by many events, other than the surgical events. Therefore, it is unclear 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 263 is representative. Claim 263 recites:
A computer-implemented method for predicting post-discharge risk, the method comprising: 
accessing frames of video captured during a specific surgical procedure on a patient;
accessing stored historical data identifying intraoperative events and associated outcomes; 
analyzing the accessed frames, and based on information obtained from the historical data, identifying in the accessed frames at least one specific intraoperative event;
determining, based on information obtained from the historical data and the identified at least one intraoperative event, a predicted outcome associated with the specific surgical procedure; and 
outputting the predicted outcome in a manner associating the predicted outcome with the patient. 

Claims 263, 264, 266, 268, 270, 271, 273 – 275 and 277 - 282 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
analyzing the accessed frames, and based on information obtained from the historical data, identifying in the accessed frames at least one specific intraoperative event;
determining, based on information obtained from the historical data and the identified at least one intraoperative event, a predicted outcome associated with the specific surgical procedure. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that images maybe analyzed using one or more rules, functions, procedures and various algorithms such as inference models. Analyzing images to identify an intraoperative event, using well-known techniques as disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. The presence of a surgical instrument or an interaction between the instrument and tissue, bleeding events, or any of the numerous events described in the specification are readily identified by visual observation of video footage. Similarly, determining a predicted outcome based on a correlation of outcomes with events in historical records is a process that can be performed mentally. As such, the claims recite an abstract idea within the mental process grouping.


STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
accessing frames of video captured during a specific surgical procedure on a patient;
accessing stored historical data identifying intraoperative events and associated outcomes; 
outputting the predicted outcome in a manner associating the predicted outcome with the patient.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer/processor are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract risk prediction process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract risk prediction process. Accessing information and requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer/processor computer-readable medium). Each of the above 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of events (264); other data used to determine outcome (266, 268, 270, 271); types of outcomes (273 those that recite additional abstract ideas including: comparing actual events to recommended events (274 - 276); determining and recommending actions to improve the outcome (280); those that recite well-understood, routine and conventional activity or computer functions including: updating records, transmitting predicted outcome to a data-receiving device (278, 279); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 281 and 282 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Patent Eligible Subject Matter
Claims 265, 267, 269, 272 and 276 are patent eligible under this analysis. The claims recite limitations that integrate the abstract idea into a practical application. For example, the machine learning process is configured to train and update a model using training data according to a specific statistical functionality and relying on particular inputs. For example, the training data allows the model to identify events, patient characteristics and deviations from recommended events, and to predict outcomes based on the events. Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited machine learning process in generating a model impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, including the series of orchestrated steps requiring specific interoperation of hardware and specially configured computing modules that 
Claims 263 – 282 are rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov: (US PGPUB 2017/0249432 A1) in view of Venkataraman et al.: (US PGPUB 2019/0362834) in view of 
CLAIMS 263, 281 and 282
Grantcharov discloses a machine-learning surgical video analysis system that includes the following limitations:
accessing frames of video captured during a specific surgical procedure on a patient; (Grantcharov 0023, 0042, 0063); 
accessing stored historical data identifying intraoperative events and associated outcomes; (Grantcharov 0023, 0118, 0221);
analyzing the accessed frames, and based on information obtained from the historical data, identifying in the accessed frames at least one specific intraoperative event; (Grantcharov 0034, 0056, 0104);
determining, based on information obtained from the historical data and the identified at least one intraoperative event, a predicted outcome associated with the specific surgical procedure; and outputting the predicted outcome in a manner associating the predicted outcome with the patient; (Grantcharov 0022, 0023, 0033, 0034, 0056, 0057, 0063, 0101 – 0105, 0112, 0115, 0118, 0125, 0222, 0223).
Grantcharov discloses an operating room data collection system that includes collecting and analyzing video streams to identify and analyze errors and detect events that are linked to outcomes, thereby predicting outcomes relating to a real-time medical procedure. The system 
CLAIMS 265 - 268
Grantcharov discloses the limitation above relative to Claim 263. Grantcharov also discloses the following limitations:
wherein a machine learning model is used to identify in the accessed frames the at least one specific intraoperative event, the machine learning model trained using example training data; (Grantcharov 0222;
wherein determining the predicted outcome is based on at least one of a characteristic of the patient, an electronic medical record, or a postoperative surgical report; (Grantcharov 0099, 0174, 0223);
wherein a machine learning model is used to determine the predicted outcome associated with the specific surgical procedure based on intraoperative events, the machine learning model trained using training examples; (Grantcharov 0222;
wherein determining a predicted outcome includes using the trained machine learning model to predict surgical outcomes based on the identified intraoperative event and an identified characteristic of the patient; (Grantcharov 0222, 0223).
Grantcharov discloses that the system provides a data-driven analysis tool using datasets of examples of past events recorded in the operating room and Computational Intelligence (i.e. machine learning) to recognize key factors, such as events, and predict clinical outcomes. The trained model may be applied to a current case.
CLAIMS 270, 271, 273, 279 and 280
Grantcharov discloses the limitation above relative to Claim 263. Grantcharov also discloses the following limitations:
wherein the method further comprises: identifying a characteristic of the patient, and wherein the predicted outcome is also determined based on the on the identified patient characteristic; (Grantcharov 0222, 0223) – disclosing predicting outcomes based in part on patient physiology (i.e. a patient characteristic);
wherein the patient characteristic is derived from an electronic medical record; (Grantcharov 0099) – disclosing acing data in an EMR;
wherein the predicted outcome includes at least one of a post-discharge mishap, a post-discharge adverse event, a post- discharge complication, or an estimate of a risk of readmission; (Grantcharov 0101) – disclosing surgical events that lead to adverse events;
wherein outputting the predicted outcome includes transmitting the predicted outcome to a data-receiving device associated with a health care provider; (Grantcharov 0222, 0223) – disclosing reporting events and predicted outcomes on a user interface.
wherein the method further comprises determining at least one action likely to improve the predicted outcome based on the accessed frames, and providing a recommendation based on the determined at least one action; (Grantcharov 0118) – disclosing developing strategies to mitigate the consequences of surgical errors detected by the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 278 is rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov: (US PGPUB 2017/0249432 A1) in view of Barsoum et al.: (US PGPUB 2013/0132117A1).
CLAIM 278
Grantcharov discloses the limitation above relative to Claim 263. With respect to the following limitations:
wherein outputting the predicted outcome includes updating an electronic medical record associated with the patient; (Barsoum 0025, 0060, 0061).
Grantcharov discloses data storage in general, including storing output files, but does not expressly disclose storage in a patient EMR. Barsoum discloses a patient management system that includes predicting an outcome or risk for a patient surgical procedure and storing the prediction in the patient’s record/EHR. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the surgical video analysis system of Grantcharov so as to have included storing predicted outcome in a patient record, in accordance with the teaching of Barsoum, in order to provide a longitudinal health record for the patient.
Claims 264, 269 and 272 are rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov: (US PGPUB 2017/0249432 A1) in view of Venkataraman et al.: (US . 
CLAIMS 264, 269 and 272
Grantcharov discloses the limitation above relative to Claim 263. With respect to the following limitations:
wherein identifying the at least one specific intraoperative event is based on at least one of a detected surgical tool in the accessed frames, a detected anatomical structure in the accessed frames, an interaction in the accessed frames between a surgical tool and an anatomical structure, or a detected abnormal fluid leakage situation in the accessed frames; (Venkataraman 0010, 0042, 0043, 0197);
wherein the method further comprises receiving information identifying a realized surgical outcome following the surgical procedure and updating the machine learning model by training the machine learning model using the received information; (Venkataraman 0198, 0202);
wherein identifying the patient characteristic includes using a machine learning model to analyze the accessed frames, the machine learning model being trained to identify patient characteristics using, training examples of historical surgical procedures and corresponding historical patient characteristics; (Venkataraman 0010, 0032, 0039, 0043, 0192 – 0196).
Grantcharov discloses detecting surgical events, but not the recited events. Venkataraman discloses a surgical video analysis system that includes accessing video of a specific surgical procedure, and pre-defined procedure phases, sub-phases, tasks, tools, anatomies, complications, and tips based on historical information, and analyzing the video to identify operative events such as tool detection, identification and tracking, bleeding, stapler stuck, organ injury, adhesion, .
Claims 274 - 277 are rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov: (US PGPUB 2017/0249432 A1) in view of Barral et al.: (US PGPUB 2018/0065248 A1).
CLAIMS 274 - 277
Grantcharov discloses the limitation above relative to Claim 263. With respect to the following limitations:
accessing a data structure containing recommended sequences of surgical events, and wherein identifying the at least one specific intraoperative event is based on an identification of a deviation between a recommended sequence of events for the surgical procedure identified in the data structure, and an actual sequence of events detected in the accessed frames; (Barral 0019, 0021 – 0025, 0029, 0033, 0034);
wherein the identification of the deviation is based on at least one of a detected surgical tool in the accessed frames, a detected anatomical structure in the accessed frames, or an interaction in the accessed frames between a surgical tool and an anatomical structure; 
wherein the identification of the deviation includes using a machine learning model trained to identify deviations from recommended sequences of events based on historical surgical video footage, historical recommended sequences of events, and information identifying deviations from the historical recommended sequences of events in the historical video footage; (Barral 0023 – 0028);
wherein identifying the deviation includes comparing the accessed frames to reference frames depicting the recommended sequence of events; (Barral 0021).
Grantcharov discloses detecting surgical events, but not deviations from recommended events. Barral discloses a system and method for detecting surgical mistakes that includes a machine learning classifier trained, using historical training data, to analyze surgical images and/or video to identify operative actions, match (i.e. compare) the identified actions to a predetermined sequence of steps and provide a notification when an action deviates from an expected step of a predefined sequence of steps. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the surgical video analysis system of Grantcharov so as to have included detecting deviations from an expected sequence of surgical steps, in accordance with the teaching of Barral, in order to prevent surgical mistakes.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2018/0368930 A1 to Esterberg et al. discloses a system and method for assisting surgeons and minimizing errors using an imaging system to detect tools and events during a surgical procedure.
US PGPUB 2021/0015560 A1 to Boddington et al. discloses an AI surgical guidance system that includes determining surgical risk based on analyzing images.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 12 January, 2022